Name: Commission Regulation (EC) No 1315/96 of 8 July 1996 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade policy;  foodstuff
 Date Published: nan

 No L 170/20 EN Official Journal of the European Communities 9 . 7. 96 COMMISSION REGULATION (EC) No 1315/96 of 8 July 1996 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products Whereas Article 7 of Regulation (EC) No 1466/95 lays down the amount of the securities for export licences for certain milk products; whereas, in order to ensure sound administration of the export refund system, in particular for skimmed milk powder, reduce the risk of speculative applications and disturbance of the system, and to make administration of the licence issuing system more precise, it is necessary to increase the amount of the security for that product; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in parti ­ cular Article 17 (14) thereof, Whereas Article 2a of Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (3), as last amended by Regulation (EC) No 11 12/96 (4), fixes the minimum value of cheeses eligible for the export refund system; whereas that value, as intro ­ duced into Regulation (EC) No 1466/95 by Commission Regulation (EC) No 823/96 (*), is higher than that previo ­ usly in force pursuant to Commission Regulation (EEC) No 3846/87 (6), as last amended by Regulation (EC) No 823/96, and applicable to all cheeses; whereas that measure was taken in order to restrict applications for export licences in order to comply with the quantities of cheese exported with refund resulting from the agree ­ ments concluded under the Uruguay Round of multila ­ teral trade negotiations; whereas, since then, an analysis of various external markets shows that, given the differences in price of Feta cheeses made from cow's milk, that objec ­ tive could be better achieved for those cheeses by directly controlling the volume of licences issued, making it possible to ensure that the volume of licences issued during the period 1 July to 30 June remains considerably smaller than the volume of licences issued during the same period of the previous year; whereas, as a result, that minimum value should not be applied to Feta cheeses made from cow's milk; HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1466/95 is hereby amended as follows: 1 . the following paragraph is added to Article 2a: 'However, the first paragraph shall not apply to cheese falling within CN code 0406 90 33 919 .' 2 . Article 7 ( 1 ) (b) is replaced by the following: '(b) 1 5 % of the refund for products falling within CN code 0402 10;'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1996. For the Commission Franz FISCHLER Member of the Commission (*) OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 307, 20. 12. 1995, p. 10 , (J) OJ Mo L 144, 28 . 6. 1WÃ  , p. LL. (*) OJ No L 148 , 21 . 6. 1996, p. 24. (*) OJ No L 111 , 4. 5. 1996, p . 9. M OJ No L 366, 24. 12. 1987, p. 1 .